                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

CIVIL ACTION NO. 17-224-DLB-CJS

JESSICA ARNOLD et al.                                                             PLAINTIFFS


v.                       MEMORANDUM OPINION AND ORDER


LIBERTY MUTUAL INSURANCE
COMPANY, et al.                                                                  DEFENDANTS

                            * *    * *   * *   * *       * *   * *   * *   * *

I.     INTRODUCTION

       In this putative class-action lawsuit, Plaintiffs Jessica and Michael Arnold claim that

when they purchased an automobile-insurance policy from Safeco Insurance Company

of Illinois, they expected that the policy would cover the full amount of their auto loan in

the event of a total loss of the vehicle. Specifically, they expected the policy to include

coverage for the “gap” between the actual value of the vehicle and the amount of Plaintiffs’

indebtedness under their auto loan. Defendants assert that a policy exclusion precludes

coverage for a portion of the auto loan amount called “negative equity rollover,” which is

caused when a remaining balance on the insureds’ old vehicle is “rolled over” onto the

loan for their new vehicle. Plaintiffs do not dispute the fact that the policy exclusion exists,

but take issue with the timing in which it was disclosed by the insurer. Plaintiffs argue

that because the insurer waited to disclose the exclusion until after the policy had been

purchased, Plaintiffs were not sold the policy they expected and were foreclosed from




                                                     1
purchasing exclusion-free “gap” insurance from the dealership. Plaintiffs assert twelve

(12) causes of action arising from this central dispute.

       This matter is now before the Court on three pending motions: Defendants’ joint

Motion to Dismiss and for Judgment on the Pleadings (Doc. # 49); Plaintiffs’ Cross-Motion

to Stay (Doc. # 51); and Defendants’ Motion for Sanctions (Doc. # 52). All three motions

have been fully briefed and are now ripe for review. See (Docs. # 50, 53, 54, 55, and 56).

For the reasons set forth herein, Defendants’ joint Motion to Dismiss and for Judgment

on the Pleadings (Doc. # 49) is granted; Plaintiffs’ Cross-Motion to Stay (Doc. # 51) is

denied; and Defendant Liberty Mutual’s Motion for Sanctions (Doc. # 52) is denied.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       On October 30, 2017, Plaintiffs Jessica Arnold and Michael Arnold (the “Arnolds”),

both individually and on behalf of a class of similarly-situated persons (“Plaintiffs”), filed a

Class Action Complaint in the Circuit Court of Boone County, Kentucky, against

Defendants Liberty Mutual Insurance Company (“Liberty Mutual”) and Safeco Insurance

Company of America (“Safeco-America”). (Doc. # 1-4) (noting Complaint filed in Boone

Circuit Court, No. 17-CI-01433). Plaintiffs filed a First Amended Class Action Complaint

on November 9, 2017. (Doc. # 1-2). On December 4, 2017, Defendants removed the

action to this Court pursuant to the Class Action Fairness Act of 2005 (“CAFA”), codified

in relevant part at 28 U.S.C. §§ 1332(d) and 1453. (Doc. # 1).

       Plaintiffs’ First Amended Class Action Complaint alleges that, in 2014, the Arnolds

entered into an agreement to trade their 2013 Mazda sedan for a 2014 Toyota Camry at

a dealership in Florence, Kentucky. (Doc. # 1-2 at ¶¶ 27-28). The dealership determined

that the Arnolds’ Mazda had $3,700 in “negative equity,” but it agreed to subtract $1,500



                                               2
when calculating the amount to be “rolled over” into the auto loan for the Toyota Camry;

the Arnolds claim this reduced the “negative equity roll-over” onto the financing for the

Toyota Camry to $2,200. Id. ¶¶ 29, 31.

       After the trade-in, the Arnolds purchased an insurance policy from the Defendants

for the Toyota Camry and added guaranteed auto protection (“GAP”) coverage to the

policy.1 Id. ¶¶ 27, 34. Plaintiff Jessica Arnold alleges that she “worked as a licensed,

independent insurance agent for 13 years with Jack Lillie Insurance Agency” and that

“[t]he Agency had appointments to sell insurance on behalf of several carriers to include,

but not limited to the Defendants, Safeco and Liberty Mutual.” Id. ¶ 25. Further, Plaintiff

Jessica Arnold alleges that during the course of her time as an agent, she “routinely sold

GAP insurance to her customers with the understanding that GAP insurance offered by

the Defendants would pay the difference between the remaining debt on the customer’s

financing and the actual cash value of the motor vehicle after being declared a ‘total loss.’”

Id. ¶ 26. The Arnolds allege that the dealership offered GAP insurance, but Plaintiffs

declined and decided to buy GAP coverage through the Defendants “[d]ue to Mrs.

Arnold’s experience as an agent and her familiarity with GAP insurance through

Defendants.” Id. ¶¶ 32, 33.

       Plaintiffs allege that, after purchasing the GAP coverage from Defendants, an

endorsement was mailed to them on September 2, 2015, and received three days later.

Id. ¶¶ 64-65. The endorsement contained terms regarding the GAP insurance coverage

and exclusions. Id. ¶¶ 63-66. Regardless of the endorsement’s terms, however, the


1       Defendants dispute Plaintiffs’ characterization of “GAP” coverage and assert that, in
actuality, an endorsement for “Auto Loan/Lease Coverage” was added to the policy, which
Defendants claim is a “variant” of GAP coverage that “generally offers only about 25% of the
vehicle’s cash value.” (Doc. # 49 at 4 n.1).

                                              3
Arnolds allege that they purchased this coverage “with the understanding that the

Defendants would cover the difference between the remaining debt on their financing and

the actual cash value [of the Toyota Camry] if it was ever declared a ‘total loss’ due to

damage received in an accident or otherwise.” Id. ¶ 33.

      The Arnolds claim that they hit a deer while driving the Toyota Camry on November

29, 2015. Id. ¶ 35. After reporting the accident the following day, an adjuster allegedly

inspected the vehicle and declared it a “total loss.” Id. ¶¶ 36-38. Plaintiffs allege that

Defendants were obligated under the GAP insurance policy to cover “the difference

between the actual cash value of the automobile and the amount Plaintiffs owed through

a financing agreement when the total loss occurred because the amount Plaintiffs owed

exceeded the actual cash value.” (Doc. # 1-2 at ¶¶ 150, 159). The Arnolds allege that,

at the time of the accident, the actual cash value of their vehicle was $14,329.00 and the

amount they owed on the vehicle was $19,686.04—leaving a $5,357.04 “gap” between

these two values. Id. ¶ 57. The Arnolds allege that, after depreciation, the amount

Defendants were obligated to pay under the GAP policy was $4,700. Id. ¶¶ 57, 84(b).

      The Arnolds allege that, in response to their claim, Defendants asserted the

Arnolds were only entitled to $747.04 under the GAP policy. Id. Defendants allegedly

would not pay for the negative equity that Plaintiffs rolled over from the Mazda trade-in

because the endorsement mailed to Defendants concerning their GAP coverage under

the policy specifically excluded carry-over balances from previous loans or leases. Id. ¶¶

56, 60. The language of the endorsement provides that:




                                            4
      With respect to this coverage, the provisions of the policy apply unless
      modified below:

      Auto Loan/Lease Coverage

      In the event of a total loss to a vehicle shown in the Declarations for which
      a specific premium charge indicates that Auto Loan/Lease Coverage
      applies, we will pay any unpaid amount due on the lease or loan for your
      covered auto less:

      1. The amount paid under Part D of the policy; and
      2. Any:
         a. overdue loan/lease payments at the time of loss;
         b. financial penalties imposed under a lease for excessive use,
            abnormal wear and tear or high mileage;
         c. security deposits not refunded by a lessor;
         d. cost for extended warranties, Credit Life Insurance, Health,
            Accident or Disability insurance purchased with the loan or
            lease; or
         e. carry-over balances from previous loans or leases.

(Docs. # 47-1 at 75; 48-1 at 75) (emphasis added).

      In their pleadings, the Arnolds take issue with the fact that the endorsement

containing the exclusion language for carry-over balances from a previous loan was not

provided to them at the time that they purchased the policy, but rather was mailed to them

three days later on September 2, 2015. (Doc. # 1-2 at ¶¶ 65-66). They allege that by

offering GAP insurance to consumers purchasing a vehicle, but waiting to disclose the

exclusions to consumers until after the purchase of the vehicle and insurance, Defendants

foreclosed the purchasers’ opportunity to obtain GAP insurance elsewhere without such

an exclusion. Id. ¶ 10-11 (alleging that “this type of coverage is only available through

the dealership at the time of purchase and delivery of a motor vehicle.”).

      Plaintiffs assert that they would not have purchased this GAP insurance but for the

alleged “fraudulent representations and omissions” by the Defendants. Id. ¶¶ 124-25,

193-94. Consequently, Plaintiffs allege that Defendants’ conduct “constitute[s] fraud and

                                            5
runs contrary to Kentucky Consumer Protection Act,” Ky. Rev. Stat. § 367.120, et seq.,

“and the Kentucky Unfair and Deceptive Trade Practices Act,” Ky. Rev. Stat. § 367.170.

Id. ¶ 10. Plaintiffs “bring this action on behalf of a class of persons who purchased the

GAP insurance policy from the Defendants.” Id. at ¶ 11. Plaintiffs propose a national

class composed of “[a]ll persons in the United States who have purchased GAP insurance

from Defendants and have suffered a loss as a result of the Defendants’ unfair, fraudulent,

and deceptive practices and who have fallen victim to the Defendants’ unfair exclusion

policy.” Id. ¶ 102.

       The First Amended Class Action Complaint alleges twelve (12) causes of action.

First, Plaintiffs assert a negligence claim (Count I) for “fail[ing] to use reasonable care in

communicating the exceptions under the GAP insurance coverage.” Id. ¶ 114. Second,

Plaintiffs assert a claim for “fraud and misrepresentation” (Count II) for “willfully fail[ing] to

disclose the exclusions under the GAP insurance policy” until after the policy had been

purchased. Id. ¶ 122. Third, Plaintiffs assert a violation of the Kentucky Consumer

Protection Act (“KCPA”), Ky. Rev. Stat. § 367.110 et seq. (Count III). Id. ¶ 132. Fourth,

Plaintiffs assert a civil-conspiracy claim (Count IV), alleging that Defendants marketed

and sold GAP insurance policies to the Plaintiffs “in furtherance of the conspiracy to entice

their agents to continue selling GAP insurance, without providing any agent resources

advising the agent of the exclusions, in order for the Defendants to retain the purchase

price and premiums associated with GAP insurance.” Id. ¶ 138. Fifth, Plaintiffs assert an

unjust-enrichment claim (Count V), asserting that Defendants “have been unjustly

enriched in retaining the revenues derived from Plaintiffs’ and the proposed class’

purchase of the GAP insurance.” Id. ¶ 143. Sixth, Plaintiffs assert a claim of “bait



                                                6
advertising” (Count VI), asserting that Defendants offered “GAP insurance coverage

through advertising, but had no intent of ever providing the actual, true coverage under a

GAP insurance policy or endorsement in the case of a valid claim.” Id. ¶ 153. Seventh,

Plaintiffs assert a claim of breach of contract (Count VII) for failing to cover Plaintiffs “for

the difference between the actual cash value of the automobile and the amount Plaintiffs

owed through a financing agreement when the total loss occurred because the amount

Plaintiffs owed exceeded the actual cash value.” Id. ¶ 159. Eighth, Plaintiffs assert a

breach-of-fiduciary-duty claim (Count VIII). Ninth, Plaintiffs assert a common-law-bad-

faith claim (Count IX). Id. ¶ 183. Tenth, Plaintiffs assert a claim of fraud by omission and

concealment (Count X). Id. ¶¶ 185-197. Eleventh, Plaintiffs assert a promissory-estoppel

claim (Count XI), alleging that “Defendants induced the Plaintiffs and the proposed class

to purchase the GAP insurance coverage” which Plaintiffs purchased “[i]n reasonable and

justifiable reliance upon Defendants[’] representations and promises.” Id. ¶¶ 201-02.

Twelfth and finally, Plaintiffs assert a violation of the Kentucky Unfair Claims Settlement

Practices Act, Ky. Rev. Stat. § 304.12 (Count XII), and further allege that “[t]hese actions

rise to a level that permits the imposition of punitive damages.” Id. ¶¶ 207-214.

       On August 17, 2018, the Court held a telephonic conference to discuss four

pending motions in this matter: Defendants’ (First) Motion for Judgment on the Pleadings

(Doc. # 23), Plaintiffs’ (First) Motion to Stay (Doc. # 37), Plaintiffs’ Motion for Leave to

Amend the First Amended Complaint (Doc. # 38), and Defendants’ Motion to Strike (Doc.

# 41). Following the conference, the Court entered an Order granting leave for Plaintiffs

to amend the complaint “to the extent that Plaintiffs seek to name the proper party and

amend the allegations of Count Two.” (Doc. # 45). The Court denied the other pending



                                               7
motions, and provided that Defendants may renew their Motion for Judgment on the

Pleadings after the filing of Plaintiffs’ Second Amended Class Action Complaint. Id.

       Plaintiffs filed their Second Amended Class Action Complaint on August 31, 2018.

(Doc. # 46). This pleading substituted Safeco Insurance Company of Illinois (“Safeco-

Illinois”) for the previously-named Safeco Insurance Company of America (“Safeco-

America”), and added more specific allegations to the “Fraud and Misrepresentation”

claim (Count II). See id. (highlighting changes and amendments in bold typeface).

Otherwise, the allegations were identical to the First Amended Class Action Complaint.

Compare (Doc. # 1-2), with (Doc. # 46).

       Defendants Liberty Mutual and Safeco-Illinois filed their joint Motion to Dismiss for

Lack of Jurisdiction and (Renewed) Motion for Judgment on the Pleadings on September

11, 2018. (Doc. # 49). Plaintiffs filed a joint Response in Opposition and Cross-Motion

to Stay on October 2, 2018. (Doc. # 51). Defendant Liberty Mutual then filed a related

Motion for Sanctions on October 3, 2018. (Doc. # 52). The parties having subsequently

filed the attendant response and reply briefs to these pending motions, see (Docs. # 53,

54, 55, and 56), the matter is now ripe for review.

III.   ANALYSIS

       A.     Defendants’ Joint Motion to Dismiss and for Judgment on the
              Pleadings

       Defendants Liberty Mutual and Safeco-Illinois assert in their joint Motion to Dismiss

for Lack of Jurisdiction and Motion for Judgment on the Pleadings that “both Defendants

are entitled to judgment as a matter of law as to each claim.” (Doc. # 49 at 1) (emphasis

added). In their accompanying Memorandum in Support, Defendants first argue that, as

to Defendant Liberty Mutual, all of Plaintiffs’ claims should be dismissed pursuant to Rule

                                             8
12(b)(1) of the Federal Rules of Civil Procedure for lack of subject-matter jurisdiction.

Specifically, Defendants argue that, because “Plaintiffs purchased the Auto Loan/Lease

Coverage at issue from Safeco[-Illinois],” not Liberty Mutual, Plaintiffs therefore have no

standing to assert claims against Liberty Mutual. (Doc. # 49 at 3, 7-8). Alternatively,

Liberty Mutual next moves for judgment on the pleadings pursuant to Rule 12(c) for the

same reason—that it is not the corporate entity who sold the policy at issue. Id. at 9. The

remaining arguments assert that Defendants are entitled to judgment on the pleadings as

to all of Plaintiffs’ claims against both Liberty Mutual and Safeco-Illinois pursuant to Rule

12(c) of the Federal Rules of Civil Procedure.

       In opposing Defendants’ Motion, Plaintiffs assert the following: the Motion should

be converted to a motion for summary judgment because the Defendants cited to

evidence (the policy); the converted motion should then be stayed; Plaintiffs should be

allowed to engage in discovery regarding the corporate relationship between Defendants

Safeco-Illinois and Liberty Mutual prior to the Court’s adjudication of Defendants’ subject-

matter jurisdiction argument; three of Defendants’ statute-of-limitations arguments fail

because different limitations periods apply to the claims; and that Plaintiffs state plausible

claims for relief. See (Doc. # 50). The Court will address each of Defendants’ arguments

and Plaintiffs’ attendant counter-arguments in turn.

              1.     Liberty Mutual’s Motion to Dismiss for Lack of Subject-Matter
                     Jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1)

       Defendant Liberty Mutual first moves to dismiss pursuant to Rule 12(b)(1) of the

Federal Rules of Civil Procedure for lack of subject-matter jurisdiction. (Doc. # 49 at 7-

8). Specifically, Liberty Mutual asserts that Plaintiff lacks Article III standing to assert a

claim because Safeco-Illinois, not Liberty Mutual, issued the subject insurance policy. Id.

                                              9
Therefore, Liberty Mutual argues that Plaintiffs cannot demonstrate the second and third

elements of standing—that “the challenged conduct of the defendant [Liberty Mutual]

caused the injury,” and that “a favorable decision will redress [Plaintiffs’] injuries.” Id.

(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)).

                       a.    Standard of Review

       Article III of the Constitution limits the jurisdiction of federal courts to hear only

actual cases and controversies. U.S. Const. art. 3 § 2. Accordingly, Plaintiffs bear the

burden to establish standing. Lyshe v. Levy, 854 F.3d 855, 856 (6th Cir. 2017) (citing

Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)). To establish the “irreducible

constitutional minimum of standing,” Plaintiffs must establish: (1) they suffered an injury

in fact that is (a) concrete and particularized and (b) actual or imminent rather than

conjectural or hypothetical; (2) that there is a causal connection between the injury and

each defendant’s alleged wrongdoing; and (3) that the injury can likely be redressed.

Lujan, 504 U.S. at 560-61. “Whether a party has standing is an issue of the court’s subject

matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1).” Allstate Ins. Co. v.

Global Med. Billing, Inc., 520 F. App’x 409, 410-11 (6th Cir. 2013). Thus, Liberty Mutual’s

argument that Plaintiffs lack standing raises the issue of whether the Court has subject-

matter jurisdiction.

       “If lack of subject-matter jurisdiction is raised in a motion to dismiss, the plaintiff

“bears the burden of proving jurisdiction in order to survive the motion.” Merck Sharp &

Dohme Corp. v. Conway, No. 3:11-cv-51-DCR, 2012 WL 1029427, at *2 (E.D. Ky. Mar.

26, 2012) (citing Mich. S. R.R. Co. v. Branch & St. Joseph Counties Rail Users Ass’n,

287 F.3d 568, 573 (6th Cir. 2002)). However, plaintiffs “survive the motion to dismiss by


                                             10
showing ‘any arguable basis in law’ for the claims set forth in the complaint.” Id. (quoting

Musson Theatrical, Inc. v. Fed. Express Corp., 89 F.3d 1244, 1248 (6th Cir. 1996)).

       In evaluating a motion to dismiss under 12(b)(1), courts must first consider whether

the challenge to subject-matter jurisdiction is a facial attack or a factual attack. Cartwright

v. Garner, 751 F.3d 752, 759-60 (6th Cir. 2014). A factual attack challenges “the factual

existence of subject-matter jurisdiction,” and a court has “broad discretion with respect to

what evidence to consider in deciding whether subject matter jurisdiction exists, including

evidence outside of the pleadings, and has the power to weigh the evidence and

determine the effect of that evidence on the court’s authority to hear the case.” Id. “When

considering a factual attack, there is no presumption of truthfulness applied to the

allegations.” Merck, 2012 WL 1029427, at *2. Instead, the Court “must weigh the

conflicting evidence to arrive at the factual predicate that subject-matter [jurisdiction] does

or does not exist.” Id. (citing Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co., 491 F.3d

320, 330 (6th Cir. 2007)). In contrast, a facial attack goes to the question of whether the

plaintiff has alleged a basis for subject-matter jurisdiction. Id. When reviewing a facial

attack, the Court must accept all the allegations in the complaint as true, and “[i]f those

allegations establish federal claims, jurisdiction exists.” Id. (citing Gentek, 491 F.3d at

330). “A challenge to the plaintiff[s’] standing is a facial attack.” Id.

                      b.      Whether Plaintiffs lack standing to assert a claim against
                              Liberty Mutual pursuant to Rule 12(b)(1)

       First, in evaluating Liberty Mutual’s challenge to Plaintiffs’ standing under Rule

12(b)(1), it is clear that Liberty Mutual brings a facial attack. See Merck, 2012 WL

1029427, at *2 (“A challenge to the plaintiff[s’] standing is a facial attack.”). This is true

regardless of the fact that Liberty Mutual attached the insurance policy to its Answer and

                                              11
relies on this document in support of its argument. (Doc. # 48-1). “[D]ocuments that a

defendant attaches to a motion to dismiss are considered part of the pleadings if they are

referred to in the [Plaintiffs’] complaint and are central to [their] claim.” Weiner, D.P.M. v.

Klais & Co., 108 F.3d 86, 88 n.3 (6th Cir. 1997), overruled on other grounds by

Swierkiwica v. Sorema, N.A., 534 U.S. 506 (2002). Plaintiffs refer to the policy—and

Defendants’ respective duties under the policy—extensively in their pleadings, and the

policy is central to Plaintiffs’ action. See generally (Doc. # 46).

       Defendant asserts that, because the policy was issued by Safeco-Illinois, not

Liberty Mutual, Plaintiffs’ pleadings fail on their face to demonstrate standing because “a

parent corporation or owner is not liable for the acts of its subsidiaries” without piercing

the corporate veil—which has not been alleged here. (Doc. # 53 at 3) (citing Oliver v. St.

Luke’s Dialysis, LLC, No. 1:10-cv-2667, 2011 WL 1326251, at *18 (N.D. Ohio Apr. 5,

2011); Derby City Capital, LLC v. Trinity HR Servs., 949 F. Supp. 2d 712, 721 n.7 (W.D.

Ky. 2013)); (Doc. # 56) (“The Arnolds do not seek to pierce the corporate veil.”).

       Liberty Mutual’s argument, however, sidesteps Plaintiffs’ claims that Liberty Mutual

itself—not vicariously or merely through Safeco-Illinois—had a hand in developing the

policy exclusions and marketing materials regarding the GAP coverage at issue; Plaintiffs

also claim that Liberty Mutual participated in the claims-handling process. See, e.g.,

(Doc. # 46 at ¶¶ 37, 62, 68, 76, 93(a), 127, 150-51). Accepting Plaintiffs’ allegations as

true as the Court must, see Gentek, 491 F.3d at 330, Plaintiffs have set forth an arguable

basis in law that there is “a causal connection between the injury and each defendant’s

alleged wrongdoing” and “that the injury can likely be redressed.” Lujan, 504 U.S. at 560-

61. As the Court finds Plaintiffs have met the constitutionally-minimum requirements to



                                              12
establish standing, the Court has subject-matter jurisdiction and dismissal is not required

under Rule 12(b)(1). Consequently, Liberty Mutual’s Motion to Dismiss on the ground of

subject-matter jurisdiction fails. However, Defendants’ joint Motion (Doc. # 49) will be

granted on other grounds, as both Defendants are entitled to judgment on the pleadings

under Rule 12(c). See infra Section III.A.2.

              2.     Defendants’ Motion for Judgment on the Pleadings pursuant to
                     Fed. R. Civ. P. 12(c)

       Defendants next move for judgment on the pleadings on each of Plaintiffs’ twelve

causes of action pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                     a.     Standard of Review

       The standard of review for a Rule 12(c) motion for judgment on the pleadings is

the same as a motion to dismiss under Rule 12(b)(6) for failure to state a claim upon

which relief may be granted. Roth v. Guzman, 650 F.3d 603, 605 (6th Cir. 2011); Mixon

v. Ohio, 193 F.3d 389, 399 (6th Cir. 1999). A motion to dismiss pursuant to Rule 12(b)(6)

tests the legal sufficiency of the complaint. RMI Titanium Co. v. Westinghouse Elec.

Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). As the Supreme Court explained, “[t]o survive

a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       Pursuant to this standard, relief should be granted “when no material issue of fact

exists and the party making the motion is entitled to judgment as a matter of law.” D & S

Remodelers, Inc. v. Wright Nat’l Flood Ins. Servs., LLC, 725 F. App’x 350, 354 (6th Cir.

2018) (citing JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 582 (6th Cir. 2007)).

In deciding whether the plaintiff has set forth a “plausible” claim, the court must accept

                                             13
“all well-pleaded material allegations of the [Plaintiffs’] pleadings” as true, “and the motion

may be granted only if the moving party is nevertheless clearly entitled to judgment.”

Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008) (citing JPMorgan,

510 F.3d at 581). However, as with a 12(b)(6) motion, this assumption of truth does not

extend to “legal conclusions or unwarranted factual inferences.” JPMorgan, 510 F.3d at

581-82 (citation and internal quotation marks omitted). Accord Iqbal, 556 U.S. at 668

(explaining that this presumption does not apply to legal conclusions).

       Plaintiffs argue that the 12(c) motion should be converted to a motion for summary

judgment because “[i]n their motion, Defendants present matters outside the pleadings,

namely the exhibit to their Answers.” (Doc. # 50 at 8). Defendants’ Answers (Docs. # 47

and 48) to Plaintiffs’ Second Amended Class Action Complaint (Doc. # 46) each attach a

single, identical exhibit. (Docs. # 47-1 and 48-1). The exhibit consists of the policy

declarations, endorsements, and policy, as well as attendant letters communicating the

changes in coverage (“policy documents”). See id. The exhibit also contains an affidavit

from a Safeco-Illinois archivist attesting that the attached policy and endorsements are a

true and exact copy. (Docs. # 47-1 at 1 and 48-1 at 1). Because Defendants’ 12(c)

argument refers to a portion of the policy documents—namely, the policy endorsement

governing “Auto Loan/Lease Coverage”—Plaintiffs assert that Defendants’ Motion should

be converted to one for summary judgment and Plaintiffs should be provided “an

opportunity to present all material made pertinent to a motion for summary judgment.”

(Doc. # 50 at 8).

       Plaintiffs’ argument sidesteps the fact that the Sixth Circuit has weighed in on the

scope of the exclusion rule and expressly noted that courts may consider not only exhibits



                                              14
attached to the complaint without converting a 12(c) motion into a motion for summary

judgment, but also “public records, items appearing in the record of the case and exhibits

attached to [the] defendant’s motion to dismiss, so long as they are referred to in the

[c]omplaint and are central to the claims contained therein.” Bassett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008). Accord Weiner, D.P.M. v. Klais & Co.,

108 F.3d 86, 88 n.3 (6th Cir. 1997) (“[D]ocuments that a defendant attaches to a motion

to dismiss are considered part of the pleadings if they are referred to in the [Plaintiffs’]

complaint and are central to [their] claim.”), overruled on other grounds by Swierkiwica v.

Sorema, N.A., 534 U.S. 506 (2002). Likewise, supplemental documents attached to a

12(b)(6) or 12(c) motion do not convert the motion into one for summary judgment where

the documents do not “rebut, challenge, or contradict anything in the plaintiff[s’]

complaint.” Song v. City of Elyria, 985 F.2d 840, 842 (6th Cir. 1993) (internal citation

omitted).

       Pursuant to this standard, the Sixth Circuit has consistently allowed district courts

to consider affidavits and exhibits submitted by defendants when documents such as

insurance policies, ERISA plan documents, or other contracts are central to the plaintiffs’

cause of action. See Greenberg v. Life Ins. Co. of Va., 177 F.3d 507 (6th Cir. 1999)

(holding that insurer’s attachment of life-insurance policies to its 12(b)(6) motion did not

require court to convert to a motion for summary judgment where policies were referred

to throughout complaint and were central to insureds’ fraud claim arising from purchase

of policies); Weiner, 108 F.3d at 89 (finding defendant properly attached plan documents

to 12(b)(6) motion in ERISA case). The Sixth Circuit reasoned that “a defendant may

introduce certain pertinent documents” such as a “written instrument” that may be



                                            15
attached as an exhibit to a pleading pursuant to Federal Rule of Civil Procedure 10(c) “if

the plaintiff fails to do so.” Weiner, 108 F.3d at 89. If defendants were not permitted to

do so, “a plaintiff with a legally deficient claim could survive a motion to dismiss simply by

failing to attach a dispositive document upon which it relied.” Id.

       Here, it is clear that the policy terms and exclusions “are referred to in the

[c]omplaint and are central to the claims contained therein.”2 Bassett, 528 F.3d at 430.

All of Plaintiffs’ twelve causes of action arise from the fact that their insurer did not provide

coverage for “carry-over balances from previous loans or leases” pursuant to an exclusion

contained in a policy endorsement. See (Doc. # 46). Thus, the policy is referred to in the

Plaintiffs’ pleadings and central to the claims therein. Therefore, it may be considered

without converting to a motion for summary judgment. Bassett, 528 F.3d at 430.

       Moreover, the policy documents attached to Defendants’ Answers do not “rebut,

challenge, or contradict anything in the plaintiff[s’] complaint.” Song, 985 F.2d at 842.

Plaintiffs do not dispute the fact that the policy endorsement at issue exists. See, e.g.,

(Doc. # 46 at 11) (“After reviewing all relevant documents, Mrs. Arnold found an

endorsement page that was mailed on September 2, 2015, and received on September

5, 2016.”). Rather, Plaintiffs’ causes of action center upon legal questions regarding the

timing of the insurer’s communication of the endorsement, as Plaintiffs allege that the

insurer strategically waited until after the policy was purchased to mail Plaintiffs a copy of

the endorsement. See, e.g., (Doc. # 46 at 12) (“[B]ecause of the Defendants’ practice of

non-disclosure, the Plaintiffs were unaware of any exclusions under their GAP insurance



2       Plaintiffs do not directly refer to the correspondence contained in the exhibits in their
pleadings. Compare (Doc. # 46), with (Doc. # 48-1). However, Defendants’ Motion does not refer
to the correspondence and the Court need not consider them in making its determination.

                                               16
policy until it was too late to explore different options that provided true GAP coverage.”).

Nothing about the exhibit rebuts, challenges, or contradicts Plaintiffs’ core factual

allegations.    Therefore, the Court’s consideration of the policy and attendant

endorsements does not require conversion of Defendants’ 12(c) motion into a motion for

summary judgment. See Greenberg, 177 F.3d at 514; Weiner, 108 F.3d at 89.

                     b.      Whether Liberty Mutual is entitled to dismissal because it
                             is not the corporate entity that issued the subject policy

       In the alternative to their 12(b)(1) argument, discussed supra, Defendants next

assert that Defendant Liberty Mutual is entitled to judgment on the pleadings pursuant to

Rule 12(c) because it is not the corporate entity that issued the policy to Plaintiffs. (Doc.

# 49 at 9-10). Specifically, Defendants assert that Safeco-Illinois, not Liberty Mutual,

issued the subject policy and “the pleadings do not reveal the existence of a contract

between the Arnolds and Liberty Mutual.” Id. at 9. In response, Plaintiffs request a stay

of this issue to allow for a period of discovery as to, inter alia, “[t]he relationship between

Defendants in general, and specifically the contractual or other legal relationship(s)

between them.” (Doc. # 50 at 12). However, as each of Plaintiffs’ claims against both

Defendants fail as a matter of law, see infra Sections III.A.2.c-o, the Court need not

address this issue and Defendants’ argument on this ground is moot.

                     c.      Whether the applicable statutes of limitations bar four of
                             Plaintiffs’ claims

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ claims for civil conspiracy, violation of the KCPA, bait advertising, and

negligence, because each of these four claims is barred by the applicable statutes of

limitations. The Court will address each argument in turn.


                                              17
                           i.       Civil Conspiracy

       Defendants argue that Plaintiffs’ civil-conspiracy claim (Count IV) is barred by the

applicable statute of limitations. (Doc. # 49 at 10-11). The limitations period for a civil-

conspiracy claim under Kentucky law is one year from the date of accrual. Ky. Rev. Stat.

§ 413.140(1)(c).    It is undisputed that Plaintiffs purchased the policy in 2015; the

endorsement was mailed to them on September 2, 2015, and received three days later

on September 5, 2015. (Doc. # 46 at ¶¶ 64-65). Plaintiffs allege that they became aware

of the exclusion at issue in the endorsement on January 12, 2016. Id. at ¶¶ 50-66. Thus,

the last potentially-relevant overt act alleged by Plaintiffs occurred more than one year

prior to the filing of the complaint on October 30, 2017. (Doc. # 1-3). Accordingly,

Plaintiffs’ civil-conspiracy claim is time barred. See Chamberlain, LLC v. Hills Land &

Dev. Co., No. 3:14-cv-448-S, 2015 WL 521047, at *4 (W.D. Ky. Feb. 9, 2015) (finding that

claim for civil conspiracy was “time-barred” because it was not brought within one year

from the date of the last overt act in furtherance of the conspiracy allegedly occurred).

Plaintiffs conceded this point and stated in their Response brief to Defendants’ Motion for

Judgment on the Pleadings that they “voluntarily withdraw Count IV of their Second

Amended Class Action Complaint” in light of Defendants’ statute of limitations argument.

(Doc. # 50 at 13). Accordingly, Defendants’ motion for judgment on the pleadings as to

Plaintiffs’ civil-conspiracy claim (Count IV) is granted.

                          ii.       KCPA

       Defendants next assert that Plaintiffs’ claim under the KCPA (Count III) should be

governed by the two-year statute of limitations set forth in Ky. Rev. Stat. § 367.220(5) and

that, applying the purchase of the policy as the date of accrual, the action is time-barred.



                                             18
(Doc. # 49 at 11). The statute referenced by Defendants governs when an action for

recovery of money or property may be brought, and provides:

       Any person who purchases or leases goods or services primarily for
       personal, family or household purposes and thereby suffers any
       ascertainable loss of money or property, real or personal, as a result of the
       use or employment by another person of a method, act or practice declared
       unlawful by KRS 367.170 [the KCPA], may bring an action [and] . . . [a]ny
       person bringing an action under this section must bring such action within
       one (1) year after any action of the Attorney General has been terminated
       or within two (2) years after the violation of KRS 367.170, whichever is later.

Ky. Rev. Stat. § 367.220(1), (5).

       In response, Plaintiffs argue—without relevant supporting authority—that

Kentucky statute provides that “a person bringing a claim for violation of the KCPA related

to an insurance policy does so under [Ky. Rev. Stat. §] 446.070.” (Doc. # 50 at 14).

Plaintiff argues that this more general statute carries a five-year statute of limitations and

should apply here because Plaintiffs’ KCPA claim was brought generally under the KCPA,

§ 367.170, not under § 367.220 specifically. Id. (citing Stevens v. Motorists Mut. Ins. Co.,

759 S.W.2d 819, 821 (Ky. 1988)).

       Plaintiffs’ argument is unpersuasive.      Kentucky courts and courts interpreting

Kentucky law have made clear that the Stevens decision did not establish an alternative

five-year statute of limitations for insurance-related KCPA claims—or, for that matter, for

KCPA claims that were alleged generally rather than expressly pleaded under § 367.220.

See Joiner v. Tran & P Properties, LLC, 526 S.W.3d 94, 103 (Ky. Ct. App. 2017) (rejecting

the plaintiffs’ argument that § 446.070 “gives them a cause of action under the KCPA”);

see also 859 Boutique Fitness, LLC v. CycleBar Franchising, LLC, 699 F. App’x 457, 461

(6th Cir. 2017) (stating that “§ 446.070 does not provide for a private right of action under

§ 367.170.”); Kentucky Laborers Dist. Council Health & Welfare Tr. Fund v. Hill &

                                             19
Knowlton, Inc., 24 F. Supp. 2d 755, 773 (W.D. Ky. 1998) (“[B]ecause the Kentucky

legislature provided consumers with a specific remedy under § 367.220, the Court

believes that an alternative remedy should not be available under § 446.070.”). Plaintiffs

allege a KCPA claim pursuant to § 367.170. (Doc. # 46 at ¶ 143). Accordingly, based

upon well-established precedent, the two-year statute of limitations set forth in

§ 367.220(5) applies to Plaintiffs’ KCPA claim.

       Plaintiffs argue that even if the two-year statute of limitations applied, their KCPA

claim is not barred because the date of accrual was October 30, 2017, the date Plaintiffs

“discovered” the claim after their loss, and not August 30, 2015, the date the policy was

purchased. (Doc. # 50 at 15). In support of their position, Plaintiffs rely upon Cook v.

State Farm Mut. Auto Ins. Co., 2002-CA-801-MR, 2004 WL 2011375, at *4 (Ky. Ct. App

Sept. 10, 2004). In that case, the Kentucky court dismissed the plaintiff’s KCPA claim as

barred by the two-year statute of limitations. Id. However, noting the Kentucky court’s

finding that “the act or practice about which Cook complains occurred and her cause of

action accrued, at the very latest, on the date she picked up the car,” Plaintiffs seek to

read an implication into the Cook opinion to argue “that violations of the KCPA relating to

insurance policies accrue only after the implication of coverage after a loss.” (Doc. # 50

at 16) (citing Cook, 2004 WL 2011375, at *4) (emphasis added). Attaching significance

to the Kentucky court’s timeline, Plaintiffs conclude that the time began to accrue under

the statute of limitations in this case when the adjuster declared the vehicle a total loss

on December 3, 2015, implicating the GAP coverage at issue.            Id.   Because their

complaint was filed on October 30, 2017, Plaintiffs argue that their claim was timely.




                                            20
       Plaintiffs’ reading of the Cook opinion is misplaced.           The Kentucky court’s

statement in passing that the fact-specific event in Cook was the latest possible relevant

act is not controlling, particularly upon a fair reading of the Cook opinion in its entirety. In

Cook, the insureds argued that the “discovery rule” should apply to their KCPA claim,

“allowing the statute of limitation to commence from the date a plaintiff knew or should

have discovered the deceptive act.” Cook, 2004 WL 2011375, at *3. The Kentucky court,

however, rejected the discovery rule and instead turned to the language of the KCPA for

guidance. Id. at *4. The language of the statute provides that the action must be brought

“within two (2) years after the violation of KRS 367.170.” Ky. Rev. Stat. § 267.220(5)

(emphasis added); see also Cook, 2004 WL 2011375, at *4. Accordingly, the Kentucky

court measured from the date that “the act or practice about which Cook complains

occurred and her cause of action accrued.” Id.

       The root of the KCPA violation alleged here—the “unfair, false, misleading, or

deceptive acts and or practices,” under § 367.170—is not denial of coverage. It is not

substantially disputed that the policy exclusion at issue existed. Rather, the “act or

practice about which [Plaintiffs] complain,” Cook, 2004 WL 2011375, at *4, is that

“Defendants offered GAP Insurance to consumers purchasing a vehicle, but chose not to

disclose exclusions to consumers until after the purchase of the vehicle and insurance.”

(Doc. # 46 at ¶ 10). Plaintiffs allege that Defendants sold the policy on August 30, 2015,

and that the endorsement page was mailed on September 2, 2015. (Doc. # 46 at ¶ 65).

Plaintiffs did not file their complaint until October 30, 2017, “more than two years later;

therefore [their] cause of action under the KCPA is time-barred.”            Cook, 2004 WL




                                              21
2011375, at *4. Accordingly, Defendants’ motion for judgment on the pleadings as to

Plaintiffs’ KCPA claim (Count III) is granted.

                          iii.      Bait Advertising

       Defendants next assert that Plaintiffs’ bait-advertising claim (Count VI) should be

governed by the two-year statute of limitations under the KCPA. (Doc. # 49 at 11). In

response, Plaintiffs assert that this claim should be governed by the general language of

Ky. Rev. Stat. § 446.070, which provides that “[a] person injured by the violation of any

statute may recover from the offender such damages as he sustained by reason of the

violation, although a penalty or forfeiture is imposed for such violation.” Plaintiffs further

assert that “an action for damages under [Ky. Rev. Stat. §] 446.070 for violation of a

statutory right is subject to the five-year statute of limitations in [§] 413.120(2).” (Doc. #

50 at 18) (citing Hickey v. Gen. Elec. Co., 539 S.W.3d 19, 23 (Ky. 2018)).

       Defendants counter Plaintiffs’ response by noting the dearth of case law to support

that a plaintiff “has ever successfully used § 446.070 to recover for a violation [of the bait-

advertising statute] § 517.040.” (Doc. # 53 at 7). Further, as Defendants point out, there

is a dearth of case law demonstrating that there is a separate civil claim in Kentucky for

the criminal misdemeanor of bait advertising. (Doc. # 49 at 25) (citing Ky. Rev. Stat. §

367.152). In light of the dearth of illustrative Kentucky case law, and as Plaintiffs’ bait-

advertising claim fails on the merits, see Section III.A.2.i, infra, the Court declines to take

up this issue, and Defendants’ statute-of-limitations argument is denied as moot.

                          iv.       Negligence

       Defendants’ final statute-of-limitations argument asserts that Plaintiffs’ negligence

claim (Count I) is time-barred. (Doc. # 49 at 11). Specifically, Defendants argue that



                                              22
Plaintiffs’ negligence claim should be governed by the two-year statute of limitations

relating to “action[s] for the taking, detaining or injuring of personal property” pursuant to

Ky. Rev. Stat. § 413.125. Id. In response, Plaintiffs assert that “[n]egligence causes of

action resulting in financial, rather than personal, injuries” are subject to the five-year

limitations period arising from “[a]n action for an injury to the rights of the plaintiff, not

arising on contract and not otherwise enumerated” pursuant to Ky. Rev. Stat. §

413.120(6). (Doc. # 50 at 19) (citing Newbold v. Cent. Bank of Jefferson Cty., Inc., 2008-

CA-3-MR, 2010 WL 323127, at *3 (Ky. Ct. App. Jan. 29, 2010).

       Kentucky statute does not provide a general limitations period for all negligence

claims; rather, the applicable period depends upon the characterization of the injury

alleged. See, e.g., Ky. Rev. Stat. §§ 413.140(1)(a) (personal injury); 413.125 (injury to

personal property); 413.140(1)(e) (negligence or malpractice of a physician). Defendants

seek to characterize the injury in Plaintiffs’ negligence claim as “one arising from property

damage” within the scope of the two-year statute of limitations in Ky. Rev. Stat. § 413.125.

(Doc. # 49 at 11 n.5). However, Defendants fail to provide relevant authority in support

of their argument that their alleged failure to use reasonable care in communicating the

policy exclusions caused property damage. See (Doc. # 46 at ¶ 114). While Plaintiffs’

automobile collision and the resulting property damage precipitated this litigation, the

alleged damage arising from Defendants’ purported negligence was the purchase of a

policy that did not contain the coverage Plaintiffs desired and loss of their chance to

purchase such a policy from the dealership. (Doc. # 46 at ¶¶ 9, 32-34, 67, 139). As




                                             23
Defendants have failed to satisfy the Court that Plaintiffs’ negligence claim (Count I) is

time-barred, Defendants’ statute-of-limitations argument as to this claim is denied.3

                        d.       Whether Plaintiffs failed to state a negligence claim
                                 (Count I)

        Next, Defendants argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ negligence claim (Count I). (Doc. # 49 at 14-15). Specifically, Defendants argue

that the claim fails as a matter of law because they did not owe Plaintiffs a duty “to disclose

or explain” coverage exclusions prior to mailing Plaintiffs the policy endorsement

governing GAP insurance coverage. Id. at 14 (citing Mullins v. Commonwealth Life Ins.

Co., 839 S.W.2d 245, 248 (Ky. 1992) (explaining that an insurer owes customers a

standard duty of reasonable care rather than a heightened duty to advise)). In response,

Plaintiffs argue that a jury question exists as to whether Defendants breached a universal

duty of ordinary care by “fail[ing] to disclose the terms of the endorsement to them until

such a time that made it impossible” to obtain alternative coverage from their dealership

without the exclusion at issue. (Doc. # 50 at 27).

        To state a negligence claim under Kentucky law, Plaintiffs must set forth plausible

allegations showing (1) Defendants owed Plaintiffs a duty of care; (2) a breach of that

duty; and (3) the breach of duty actually and proximately caused Plaintiffs’ injuries. Atic

Enters., Inc. v. Cottingham & Butler Ins. Servs., Inc., 690 F. App’x 313, 315-16 (6th Cir.

2017) (applying Kentucky law) (finding insurance company had no duty to notify, advise,

or discuss policy change with insureds); Mullins, 839 S.W.2d at 247 (finding no duty on

insurance company to provide advice regarding optional coverage in the absence of



3
        Nonetheless, this point is effectively moot as Plaintiffs’ negligence claim fails on the merits. See
Section III.A.2.d, infra.

                                                    24
statutory requirement). “[T]o find potential liability to exist in the case at bar, there must

first exist an affirmative duty of the [Defendants] to advise” of the policy exclusions.

Mullins, 839 S.W.2d at 247. While “[t]he breach of duty question is generally a fact issue

for a jury,” the underlying question of the existence of a duty “presents an issue of law.”

Kendall v. Godbey, 537 S.W.3d 326, 332 (Ky. 2017); Mullins, 839 S.W.2d at 248.

       “In the insurance context ‘where the language of an insurance contract

unambiguously explains the terms and conditions, no separate formal notification is

required to effectuate a policy provision unless [an] unannounced change misleads an

insured.’” Atic, 690 F. App’x at 316. Here, “[i]t is clear from the language of the policy

[endorsement] that [carry-over balances from previous loans or leases] w[ere] excluded

from coverage.” Id. at 316-17; (Doc. # 48-1 at 75). Thus, Defendants “had no additional

duty to provide separate notification of the exclusion beyond the language of the policy

[exclusion], and there was no reason to further explain the policy’s terms” due to

ambiguity. Atic, 690 F. App’x at 317.

       Furthermore, the timing of the disclosure by Defendants did not constitute a breach

of duty. There is no statutory requirement for an insurer to provide advice regarding the

scope of a policy’s terms, or to provide the full policy at the time of purchase. Rather, the

Kentucky statute provides that, “[s]ubject to the insurer’s requirements as to payment of

premium, every policy shall be mailed or otherwise delivered to the insured or the person

entitled thereto within a reasonable period of time after its issuance[.]” Ky. Rev. Stat. §

304.14-230.    Further, “[n]o agreement in conflict with, modifying, or extending any

contract of insurance shall be valid unless in writing and made a part of the policy” and




                                             25
“[n]o insurer or its representative shall make any insurance contract or agreement relative

thereto other than as is plainly expressed in the policy.” Id. § 304.14-180.

       Plaintiffs do not allege that the terms or exclusions of the written policy and

attendant endorsements mailed to them were ambiguous; nor do Plaintiffs allege that the

policy and attendant endorsements were mailed to them within an unreasonable amount

of time after purchasing the policy and additional GAP insurance coverage. Defendants

owed a duty to deliver the policy and endorsements to Plaintiffs by mail within a

reasonable time. Because Plaintiffs fail to allege facts indicating Defendants owed a duty

to disclose the endorsement’s terms or exclusions prior to purchase or advise them as to

the meaning of the terms or exclusions set forth in the language of the policy that was

mailed to them, Plaintiffs’ negligence claim fails as a matter of law. Ultimately, Plaintiffs

wholly fail to point to any relevant authority indicating that insurers have a duty to disclose

all policy terms and exclusions prior to sale.        Accordingly, Defendants’ motion for

judgment on the pleadings as to Plaintiffs’ negligence claim (Count I) is granted.

                     e.      Whether Plaintiffs failed to state a claim for fraudulent
                             misrepresentation (Count II)

       Next, Defendants argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ “fraud-and-misrepresentation” claim (Count II). Defendants argue that Plaintiffs’

allegations fail as a matter of law because there is no allegation that a false statement

was made and to prevail on a fraud-by-misrepresentation claim under Kentucky law, “a

plaintiff must allege facts showing statements ‘to be false, not merely incomplete.’” (Doc.

# 49 at 16) (citing In re Almost Family, Inc. Sec. Litig., No. 3:10-cv-520-H, 2012 WL

443461, at *7 (W.D. Ky. Feb. 10, 2012) (analyzing material misrepresentation in a

securities-fraud case)). In response, Plaintiffs argue that the statements identified in

                                              26
paragraphs 119 through 121 of the Second Amended Class Action Complaint constitute

false statements, and that “Defendants actively and openly materially misrepresented that

they would cover the payoff of a loan or lease following a total loss without exclusion of a

carry-over balance in information they disseminated.” (Doc. # 50 at 28).

       Under Kentucky law, there are six elements to a claim for fraudulent

misrepresentation: (1) the declarant made a material misrepresentation, (2) the

misrepresentation was false, (3) the false misrepresentation was made knowingly or

recklessly, (4) the declarant induced the plaintiff to act upon the misrepresentation, (5)

the plaintiff relied upon the misrepresentation, and (6) that the misrepresentation caused

injury to the plaintiff. Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544, 549 (Ky. 2009).

Moreover, a plaintiff’s reliance “must be reasonable.” Id. (citing McHargue v. Fayette Coal

& Feed Co., 283 S.W.2d 170 (Ky. 1955) (finding reliance on stock-feed salesman’s

representation was not reasonable when the plaintiff was an experienced dairyman and

agricultural chemist)).

       Here, Plaintiffs wholly fail to point to any relevant authority in support of their

fraudulent-misrepresentation claim under the circumstances at hand, and their argument

is undermined by the factual allegations set forth in their own pleadings. Contrary to

Plaintiffs’ argument in their Response brief, the fraud allegations in paragraphs 119

through 121 of the Second Amended Class Action Complaint referenced by Plaintiffs

simply fail to allege that Defendants affirmatively represented “that they would cover the

payoff of a loan or lease following a total loss without exclusion of a carry-over balance.”

Compare (Doc. # 50 at 28), with (Doc. # 46 at ¶¶ 119-121).




                                            27
       In fact, Plaintiffs allege quite the opposite—an omission of the carry-over balance

exclusion from the list of exclusions expressed in the Safeco Insurance Kentucky Auto

Product Guide (“product guide”). (Doc. # 50-7). Specifically, Plaintiffs allege that in the

section of the product guide titled “Auto Loan/Lease Coverage,” Safeco-Illinois provides

that “[c]overage does not apply to overdue payments, penalty charges assessed for

excessive mileage or excessive wear and tear, etc.” (Doc. # 46 at 19-20) (citing Doc. #

50-7 at 32-33) (emphasis added).

       Plaintiffs hang their hat upon the fact that this section does not expressly list the

carry-over exclusion. Id. However, this ignores the language of the product guide that

“coverage does not apply” to three specified instances, “etc.” (Doc. # 50-7 at 33). Latin

for “and others,” et cetera (abbreviated etc.) is described by Black’s Law Dictionary as a

term that “usually indicates additional, unspecified items in a series.”      Black’s Law

Dictionary 592 (8th ed. 2004).     This language clearly communicates that there are

additional exclusions not listed in the product guide.      Nowhere does Safeco-Illinois

represent that the coverage at issue was offered “without an exclusion of carry-over

balances from previous loans or leases.” (Doc. # 50 at 32). Because Plaintiffs failed to

allege “that the declarant made a material misrepresentation,” their fraudulent-

misrepresentation claim fails as a matter of law. Flegles, 289 S.W.3d at 549.

       Furthermore, even if such a misrepresentation had been made, reliance would

have been unreasonable under the circumstances. Id. at 549. Like the plaintiff in

McHargue, whose reliance on a stock-feed salesman was not reasonable because he

was an experienced dairyman and agricultural chemist, here Plaintiff alleges that she is

experienced in the sale of insurance policies. McHargue, 283 S.W.2d at 172; (Doc. # 46



                                            28
at ¶ 25) (alleging that Plaintiff Jessica Arnold is a licensed, independent insurance agent

with 13 years of experience and familiarity with the sale of insurance policies). It therefore

strains logic to assert that the Arnolds reasonably relied upon a belief that their specific

policy endorsements would contain no additional exclusion language aside from what

was generally available in a product guide—particularly when the product guide cited by

Plaintiffs clearly communicated that additional exclusions applied. (Doc. # 50-7 at 32-

33).   Accordingly, because Plaintiffs failed to identify reasonable reliance on a

misrepresentation, their fraudulent-misrepresentation claim fails as a matter of law and

Defendants’ motion for judgment on the pleadings is granted as to Count II.

                     f.     Whether Plaintiffs failed to state a claim for violation of
                            the KCPA (Count III)

       Next, Defendants argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ statutory consumer-protection claim under the KCPA (Count III). (Doc. # 49 at

22-23). This statute declares unlawful any “[u]nfair, false, misleading, or deceptive acts

or practices in the conduct of any trade or commerce.” Ky. Rev. Stat. § 367.170.

       In order to survive a motion for judgment on the pleadings, a plaintiff asserting a

KCPA claim in this context must state a plausible claim that: (1) Defendants were

obligated to pay the coverage at issue under the terms of the policy; (2) Defendants

lacked a reasonable basis in law or fact for denying the claim; and (3) Defendants either

knew there was no reasonable basis for denying coverage or acted with reckless

disregard as to the existence of such a basis. Brown v. Travelers Cas. Ins. Co. of Am.,

No. 15-50-ART, 2016 WL 1644342, at *5 (E.D. Ky. Apr. 25, 2016). See also Crutchfield

ex rel. Crutchfield v. Transamerica Occidental Life Ins. Co., 894 F. Supp. 2d 971, 977

(W.D. Ky. 2012), aff’d sub nom., 527 F. App’x 339 (6th Cir. 2013) (granting summary

                                             29
judgment as to a plaintiff’s KCPA claim because the coverage sought was not covered

under the policy).

        Here, Plaintiffs fail to set forth a plausible claim for relief.               Defendants were

permitted to deny coverage for “carry-over balances from previous loans or leases”

pursuant to the terms of the policy endorsement. (Doc. # 48-1 at 75). Therefore, as set

forth infra in Section III.A.2.j, Defendants were not obligated under the insurance contract

to pay for the coverage at issue. Plaintiffs simply fail to translate their mere belief that

negative equity should have been covered into any plausible allegations of “unfair, false,

misleading, or deceptive acts or practices” in Defendants’ conduct. See generally (Doc.

# 46). Accordingly, Plaintiffs’ KCPA claim fails as a matter of law4 and Defendants’ motion

for judgment on the pleadings is granted as to Count III.

                         g.      Whether Plaintiffs failed to state a civil-conspiracy claim
                                 (Count IV)

        Next, Defendants argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ civil-conspiracy claim (Count IV). (Doc. # 49 at 24-25). Defendants’ argument

on this ground is moot as Plaintiffs have withdrawn Count IV of their Second Amended

Class Action Complaint, see (Doc. # 50 at 13), and the Court granted Defendants’ Motion

for Judgment on the Pleadings as to this issue. See supra Section III.A.2.c.i.

                         h.      Whether Plaintiffs failed to state an unjust-enrichment
                                 claim (Count V)

        Defendants next argue they are entitled to judgment on the pleadings as to

Plaintiffs’ unjust-enrichment claim (Count V). (Doc. # 49 at 21). To prevail on a claim of




4
          Moreover, even if Plaintiffs’ KCPA claim did not fail on the merits, it is time-barred. See Section
III.A.2.c.ii, supra.

                                                     30
unjust enrichment, Plaintiffs must prove (1) a “benefit conferred” upon Defendants at

Plaintiffs’ expense; (2) a “resulting appreciation of benefit” by Defendants, and (3)

“inequitable retention of benefit without payment for its value.” Guerin v. Fulkerson, 354

S.W.3d 161, 165 (Ky. Ct. App. 2011) (citations omitted). This doctrine “is a legal fiction

created to permit recovery where equity says there should be recovery, although there is

no recovery in contract.” First. Tech. Capital, Inc. v. JP Morgan Chase Bank, N.A., 53 F.

Supp. 3d 972, 1002-03 (E.D. Ky. 2014) (quoting Holley v. Performance Prods., Inc. v.

Keystone Auto. Operations, Inc., No. 1:09-CV-53-TBR, 2009 WL 3613735, at *5 (W.D.

Ky. Oct. 29, 2009)). Whether the doctrine applies is a question of law. Javier Steel Corp.

v. Cen. Bridge Co., LLC, 353 S.W.3d 356, 359 (Ky. Ct. App. 2011).

       Defendants cite to case law providing that unjust enrichment “is unavailable as a

theory of recovery . . . [where] a valid and enforceable insurance contract exist[s]”

between an insurance company and the insured. (Doc. # 49 at 21) (citing Guerin v.

Fulkerson, 354 S.W.3d 161, 165 (Ky. Ct. App. 2011); C.A. Jones Mgmt. Grp., LLC v.

Scottsdale Indem. Co., No. 5:13-cv-173, 2016 WL 3460445 (W.D. Ky. June 21, 2016)).

Plaintiffs’ response attempts to distinguish the authority Defendants rely upon in support

of their argument, and asserts that “Defendants failed to perform the contract at issue” by

failing to pay “full GAP insurance coverage.” (Doc. # 50 at 32-33) (emphasis added).

Plaintiffs wholly fail, however, to cite to any applicable authority contradicting Defendants’

argument or otherwise showing that Plaintiffs are entitled to equitable relief under the

circumstances at issue. See Ham Broad. Co., Inc. v. Cumulus Media, Inc., No. 5:10-CV-

185-R, 2011 WL 13232371, at *4 (W.D. Ky. Oct. 17, 2011) (finding unjust-enrichment

claim precluded where a written contract referenced the same subject matter and the



                                             31
plaintiff “provide[d] no legal precedent to undermine these relatively straightforward

rulings” that written contracts preclude unjust-enrichment recovery).

       The Second Amended Class Action Complaint specifically references the parties’

written insurance contract, and Plaintiffs admit that the endorsement that formed part of

the contract specifically precludes coverage for carry-over balances from previous loans

or leases; moreover, the facts alleged in Plaintiffs’ unjust-enrichment claim “mirror those

alleged in [their] breach-of-contract claim.” Shane v. Bunzl Distrib. USA, Inc., 200 F.

App’x 397, 404 (6th Cir. 2006). “Since a claim for unjust enrichment or implied contract

cannot lie under Kentucky law where a written contract references the same subject

matter, this theory of recovery is barred by law.” Ham, 2011 WL 13232371, at *4. As a

matter of law, therefore, Plaintiffs’ allegations fail and Defendants’ motion for judgment

on the pleadings as to Plaintiffs’ unjust enrichment claim (Count V) is granted.

                     i.     Whether Plaintiffs failed to state a bait-advertising claim
                            (Count VI)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ bait-advertising claim (Count VI).     (Doc. # 49 at 25).    Bait advertising is

prohibited by Kentucky penal code and enforceable concurrently by the attorney general

and county attorney. Id. (citing Ky. Rev. Stat. §§ 167.152 and 517.040). Defendants

argue that the statute does not provide a civil remedy and that there is no “separate civil

claim for ‘bait advertising’ in Kentucky.” Id. Further, Defendants argue that even if the

statute provides a private right of action, “Defendants’ alleged conduct does not fall within

the parameters of the penal provision.” Id.




                                              32
       The Kentucky bait-advertising statute provides that a person is guilty of bait

advertising—a Class A misdemeanor—when, through advertising or other means of

communication:

       he offers to the public property or services as part of a scheme or plan with
       the intent not to sell or provide the advertised property or services [either]:
       (a) at the price at which he offered them; (b) in a quantity sufficient to meet
       the reasonably expected public demand . . . or (c) at all.

Ky. Rev. Stat. § 517.040.

       Accepting the allegations of Plaintiffs’ pleadings as true, Defendants are

“nevertheless clearly entitled to judgment.” JPMorgan, 510 F.3d at 581. As Defendants

point out, “Defendants’ alleged conduct does not fall within the parameters of the penal

provision.” (Doc. # 49 at 25). The Second Amended Class Action Complaint does not

allege that Defendants offered the GAP insurance at issue as part of a scheme or plan

with the intent not to sell or provide the advertised coverage either (a) at the price

advertised; (b) in a sufficient quantity to meet public demand; or (c) at all.

       In response to Defendants’ argument, Plaintiffs “essentially claim that Defendants

failed to provide the ‘services’ advertised (i.e. full GAP insurance coverage) ‘at all.’” (Doc.

# 50 at 18). Plaintiffs cleverly characterize the services at issue as “full GAP insurance

coverage” rather than merely “GAP insurance coverage” because the Second Amended

Class Action Complaint clearly alleges that Defendants did provide GAP insurance

coverage. Id. (emphasis added); (Doc. # 46 at ¶ 56) (alleging that Defendants provided

GAP coverage in the amount of $747.04). Despite Plaintiffs’ clever wording, it is plain

that their allegations go to the sufficiency of the services provided—the scope of GAP

coverage—rather than whether coverage was provided at all. Moreover, Plaintiffs can

point to no relevant authority to support their argument. Even assuming § 517.040

                                              33
provided a private right of action, Plaintiffs’ claim still fails on the merits and Defendants

are entitled to judgment as a matter of law; accordingly, Defendants’ Motion for Judgment

on the pleadings is granted as to Plaintiffs’ bait-advertising claim (Count VI).

                     j.      Whether Plaintiffs failed to state a breach-of-contract
                             claim (Count VII)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ breach-of-contract claim (Count VII). (Doc. # 49 at 13). Under Kentucky law,

there are three elements to a breach-of-contract claim: (1) “existence of a contract; (2)

breach of that contract; and (3) damages flowing from the breach of contract.” Metro

Louisville/Jefferson Cty. Gov’t v. Abma, 326 S.W.3d 1, 8 (Ky. Ct. App. 2009) (citing

Barnett v. Mercy Health Partners-Lourdes, Inc., 233 S.W.3d 723, 727 (Ky. Ct. App.

2007)). Defendants assert that Plaintiffs’ claim fails as a matter of law as to the second

and third elements, “[b]ecause the endorsement explicitly excludes the coverage

requested by Plaintiffs.” Id.

       In response, Plaintiffs largely copy and paste the allegations in their pleadings in

bullet-point form. Plaintiffs also argue that “the product guide supplied the original terms,”

not the endorsement.      (Doc. # 50 at 26).       Finally, Plaintiffs argue that, “where an

endorsement added to a policy at a time later than the original purchase changes the

coverage and the insured lacks any opportunity to find other coverage due to foreclosure

of the market, the endorsement should be held invalid and the insurer should be held to

the original terms.” Id. Plaintiffs wholly fail to rely on any relevant authority in support of

their arguments.

       The Supreme Court of Kentucky has expressly noted that “[t]he policy and its

endorsements validly made a part thereof together form the contract of insurance, and

                                              34
are to be read together to determine the contract actually intended by the parties.”

Kemper Nat’l Ins. Cos. v. Heaven Hill Distilleries, Inc., 82 S.W.3d 869, 875 (Ky. 2002).

Plaintiffs’ pleadings concede that Defendants mailed the policy endorsement to Plaintiffs

after purchase; moreover, it is undisputed that the endorsement expressly excludes

“carry-over balances from previous loans or leases.” (Docs. # 46 at ¶¶ 46, 64-66, 81,

126; 47-1 at 75; 48-1 at 75).

       Nor do Plaintiffs allege that the exclusion set forth in the endorsement is

ambiguous. It is well established that “[w]hen no ambiguity exists in the contract,” the

Supreme Court of Kentucky “look[s] only as far as the four corners of the document to

determine intent.” Abney v. Nationwide Mut. Ins. Co., 215 S.W.3d 699, 703 (Ky. 2006).

Extrinsic evidence, such as the product guide cited by Plaintiffs, may not be considered.

Cantrell Supply, Inc. v. Liberty Mut. Ins. Co., 94 S.W.3d 381, 385 (Ky. Ct. App. 2002)

(citing Hoheimer v. Hoheimer, 30 S.W.3d 176, 178 (Ky. 2000)). “The fact that one party

may have intended different results, is insufficient to construe a contract at variance with

its plain and unambiguous terms.” Abney, 215 S.W.3d at 703.

       Plaintiff attempts to manufacture ambiguity by pointing to the product guide again,

but it is obvious from the language of the product guide that it is not the parties’ final

contemplated contractual agreement. The “New Vehicle Replacement” paragraph that

immediately precedes the “Auto Loan/Lease Coverage” (described by Plaintiffs as “GAP

insurance” coverage) expressly states that it is “subject to certain limitations.” (Doc. # 50-

7 at 32). Likewise, the Auto Loan/Lease Coverage section specifically notes that there

are exceptions to coverage.      See (Doc. # 50-7 at 33).       This paragraph includes a

statement that “[c]overage does not apply to overdue payments, penalty charges



                                             35
assessed for excessive mileage or excessive wear and tear, etc.” Id. (emphasis added).

As set forth supra in Section III.A.2.e, the term et cetera “usually indicates additional,

unspecified items in a series.” Black’s Law Dictionary 592 (8th ed. 2004). The language

is clearly non-exhaustive.    In sum, nowhere does Safeco-Illinois agree to offer the

coverage at issue without any further exclusions. Because the endorsement is properly

read as part of the insurance contract and expressly excludes the coverage requested by

Plaintiffs, the second element of Plaintiffs’ breach-of-contract claim fails as a matter of

law. Accordingly, Defendants’ Motion for Judgment on the pleadings is granted as to

Plaintiffs’ breach-of-contract claim (Count VII).

                     k.      Whether Plaintiffs failed to state a breach-of-fiduciary-
                             duty claim (Count VIII)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ breach-of-fiduciary-duty claim (Count VIII). (Doc. # 49 at 18). Specifically,

Defendants argue that Plaintiffs cannot demonstrate that a fiduciary duty arose during the

relevant time period, which occurred prior to execution of the contract. Id. at 18-19. Under

Kentucky law, the basic elements of a breach-of-fiduciary-duty claim are “(1) the

existence of a fiduciary duty; (2) the breach of that duty; (3) injury; and (4) causation.”

Baptist Physicians Lexington, Inc. v. New Lexington Clinic, P.S.C., 436 S.W.3d 189, 193

(Ky. 2013). See also Seeger Enters., Inc. v. Town & Cty. Bank & Trust Co., 518 S.W.3d

791, 795 (Ky. Ct. App. 2017). Here, the parties’ arguments focus upon the first element,

existence of a fiduciary duty under the circumstances.

       “Kentucky law recognizes that implication of fiduciary relationships cannot be

precisely defined, given that the circumstances giving rise to them can vary.” Kendrick,

2007 WL 1035018, at *16 (citing Davis v. Stockyards Bank Trust Co., No. 2003-CA-

                                             36
002502-MR, 2005 WL 1490459, at *3 (Ky. Ct. App. June 24, 2005)). “The existence of a

fiduciary relationship is determined from the factual circumstances of each case” and

“[t]hose circumstances must demonstrate an established trust between the parties based

on an exchange of confidences.” Knight v. Stewart Title Guar. Co., No. CIV.A 07-87,

2014 WL 4986676, at *12 (E.D. Ky. Oct. 6, 2014).            Generally, “[i]n the context of

insurance, Kentucky law imposes a fiduciary duty upon an insurer for the benefit of an

insured based upon the relationship between them arising from the insurance contract.”

Kendrick v. Standard Fire Ins. Co., No. 06-141-DLB, 2007 WL 1035018, at *16 (E.D. Ky.

Mar. 31, 2007) (emphasis added) (citing Farmland Mut. Ins. Co. v. Johnson, 36 S.W.3d

368, 380 (Ky. 2000)). “To determine whether a fiduciary duty is imposed therefore

necessitates consideration of the extent to which the subject matter relates to or is

connected with the insurance contract.” Id.

       Plaintiffs assert that there is a fiduciary duty because “[t]he subject matter in this

case relates to or is connected with the insurance contract” and a relationship between

Defendants and Plaintiff Jessica Arnold exists because “Mrs. Arnold maintained a 13-

year relationship with Defendants as an agent authorized and licensed to sell their

products.” (Doc. # 50 at 31) (citing Kendrick v. Standard Fire Ins. Co., No. 06-141-DLB,

2007 WL 1035018, at *16 (E.D. Ky. Mar. 31, 2007)).

       Plaintiffs’ arguments, however, are unpersuasive. First, Plaintiff Jessica Arnold’s

“13-year relationship” as an agent clearly does not “aris[e] from the insurance contract.”

Kendrick, 2007 WL 1035018, at *16.         Further, as Defendant noted, even if such a

relationship existed, Plaintiffs have provided no relevant authority demonstrating that the

fiduciary relationship was formed at the time of sale. See (Doc. # 49 at 19) (citing Blue



                                             37
Cross and Blue Shield of Ky., Inc. v. Whitaker, 687 S.W.2d 557, 559 (Ky. Ct. App. 1985)

(“[O]nce the policyholder has substantially complied with the terms and conditions” for

payment as required by the policy, “then at that point the insurance company becomes

akin to a fiduciary as to the sums that may be owed under the policy.”) (emphasis added)).

Moreover, Plaintiffs wholly fail to provide any authority in support of their claim that

Defendants’ delivery of the policy and attendant endorsements “within a reasonable

period of time after its issuance” in compliance with Ky. Rev. Stat. § 304.14-230 breached

any fiduciary duty. Accordingly, Defendants’ Motion for Judgment on the pleadings is

granted as to Plaintiffs’ breach-of-fiduciary-duty claim (Count VIII).

                     l.     Whether Plaintiffs failed to state a common-law-bad-faith
                            claim (Count IX)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ common-law-bad-faith claim (Count X). (Doc. # 49 at 21-22). Specifically,

Defendants assert that, because they were not contractually obligated to provide the

coverage sought by Plaintiffs pursuant to the exclusion language set forth in the

endorsement, Plaintiffs’ bad-faith claim fails as a matter of law. Id. at 21.

       In Kentucky, the elements of a claim “for bad faith based on an insurer’s denial of

coverage” are (1) an obligation on the part of the insurer to pay the claim under the terms

of the policy; (2) lack of a reasonable basis in law or fact for denying the claim; and (3)

knowledge on the part of the insurer that there was no reasonable basis for denying the

claim or reckless disregard on the part of the insurer for whether such a basis existed.

Pizza Magia Int’l, LLC v. Assurance Co. of Am., 447 F. Supp. 2d 766, 779 (W.D. Ky. 2006)

(citing Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky. 1993)).




                                             38
       Here, Plaintiffs fail to set forth a plausible claim for relief because, as set forth supra

in Section III.A.2.j, Defendants were not obligated under the insurance contract to pay for

the coverage at issue. Defendants were permitted to deny coverage for “carry-over

balances from previous loans or leases” pursuant to the terms of the policy endorsement.

(Doc. # 48-1 at 75).

       In response, Plaintiffs again largely copy-and-paste the allegations set forth in their

pleadings. (Doc. # 50 at 34-37). Plaintiffs also argue that “‘[m]isrepresenting pertinent

facts or policy provisions relating to coverage’ constitutes a basis for a bad faith claim in

Kentucky” and that determination “[w]hether or not Defendants did this and the Arnolds

meet all of the elements of their bad faith claim are all questions of fact for a jury to

decide.” Id. at 37. (citing Indiana Ins. Co. v. Demetre, 527 S.W.3d 12, 26 (Ky. 2017)).

However, Plaintiffs’ reliance upon Demetre, 527 S.W.3d at 26, is misplaced. In that case,

the Supreme Court of Kentucky explained that first “the insurer must be obligated to pay

the claim under the terms of the policy.” Id. Accordingly, because the express terms of

the policy and its attendant endorsement5 exclude the coverage at issue, Plaintiffs’ claim

fails as a matter of law and Defendants’ Motion for Judgment on the pleadings is granted

as to Plaintiffs’ common-law-bad-faith claim (Count IX).

                       m.     Whether Plaintiffs failed to state a fraud-by-omission-
                              and-concealment claim (Count X)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ “fraud by omission and concealment” claim (Count X). (Doc. # 49 at 17-18).



5       As Defendants note in their joint Motion, “[t]he policy and its endorsements validly made
a part thereof together form the contract of insurance, and are to be read together to determine
the contract actually intended by the parties.” (Doc. # 49 at 13) (citing Caudill Seed & Warehouse
Co. v. Houston Cas. Co., 835 F. Supp.2d 329, 337 (W.D. Ky. 2011).

                                               39
Specifically, Defendants argue that they “owed no duty to disclose to Plaintiffs the

exclusions in the contract prior to purchase” because where, as here, “the language of an

insurance contract unambiguously explains the terms and conditions, no separate formal

notification is required to effectuate a policy provision unless [an] unannounced change

misleads an insured.” Id. at 18 (citing Atic, 690 F. App’x at 316).

       Here, Plaintiffs do not allege that the policy and its attendant endorsements were

ambiguous. Where it is “clear from the language of the policy,” therefore, that carry-over

balances were excluded from coverage, see (Doc. # 48-1 at 75), Defendants “had no

additional duty to provide separate notification of the exclusion beyond the language of

the policy, and there was no reason to further explain the policy’s terms because those

terms were unambiguous.” Atic, 690 F. App’x at 317. Nor do Plaintiffs demonstrate, by

citing to the product guide, that there was an “unannounced change” in exclusions,

because the guide expressly noted there were others. See (Doc. # 50-7 at 32-33); Atic,

690 F. App’x at 316. Consequently, Plaintiffs’ claim fails as a matter of law.

       Under Kentucky law, “a fraud by omission claim is grounded in a duty to disclose.”

Giddings & Lewis, Inc. v. Indus. Risk Insurers, 348 S.W.3d 729, 747 (Ky. 2011). To state

a plausible fraud-by-omission claim, a plaintiff must allege facts showing that “(1) the

defendant had a duty to disclose the material fact at issue; (2) the defendant failed to

disclose the fact; (3) the defendant’s failure to disclose the material fact induced the

plaintiff to act; and (4) the plaintiff suffered actual damages as a consequence.” Id. “The

existence of a duty to disclose is a matter of law for the court.” Id.

       Here, Plaintiffs’ fraud-by-omission claim “founders on the first element.”         Id.

Plaintiffs wholly fail to point to any relevant authority demonstrating that an insurer has a



                                             40
duty to disclose every term of coverage prior to purchase absent the purchaser’s request.

Rather, Kentucky statute provides that, “[s]ubject to the insurer’s requirements as to

payment of premium, every policy shall be mailed or otherwise delivered to the insured

or the person entitled thereto within a reasonable period of time after its issuance[.]” Ky.

Rev. Stat. § 304.14-230 (emphasis added). Accordingly, Plaintiffs “ha[ve] not stated a

viable claim of fraud by omission because [they] ha[ve] not established any grounds for

a duty to disclose” at the time alleged by Plaintiffs. Giddings, 348 S.W.3d at 748.

       Plaintiffs assert that a duty to disclose arises “when a defendant has partially

disclosed material facts to the plaintiff but created the impression of full disclosure.” (Doc.

# 50 at 29) (citing Rivermont Inn, Inc. v. Bass Hotels Resorts, Inc., 113 S.W.3d 636, 641

(Ky. Ct. App. 2003)). Plaintiffs argue that “Defendants withheld the complete terms of the

policy from them in the first place until after they purchased the policy.” Id. at 30. As

noted supra in Section III.A.2.e, however, the product guide referenced by Plaintiffs’

pleadings clearly references the existence of additional exclusions. (Doc. # 50-7 at 33).

Plaintiffs fail to demonstrate—or provide any authority to support their position—that

Defendants “created the impression of full disclosure” prior to mailing the full policy and

endorsements. Rivermont Inn, 113 S.W.3d at 641. Accordingly, Plaintiffs’ claim fails as

a matter of law, and Defendants’ Motion for Judgment on the pleadings is granted as to

Plaintiffs’ “fraud by omission and concealment” claim (Count X).

                     n.      Whether Plaintiffs failed to state a promissory estoppel
                             claim (Count XI)

       Defendants next argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ promissory-estoppel claim (Count XI). (Doc. # 49 at 19). Defendants argue

that a plaintiff must identify a specific promise the plaintiff relied upon to his or her

                                              41
detriment in order to make a plausible promissory-estoppel claim, which Plaintiffs have

failed to do here. Id. (citing Schlenk v. Goodwill Indus. of Ky., Inc., No. 3:16-cv-601-JHM,

2016 WL 6836945, at *3 (W.D. Ky. Nov. 18, 2016)).

       “The doctrine of promissory estoppel is ‘fundamentally different from a contract.’”

Jan Rubin Assocs., Inc. v. Housing Auth. of Newport, No. 2:03-cv-160, 2007 WL 1035016,

at *13 (E.D. Ky. Mar. 30, 2007) (citing Davis v. Siemens Med. Sols. USA, Inc., 399 F.

Supp. 2d 785, 797 (W.D. Ky. 2005)). Promissory estoppel “is not an alternative to a

standard breach of contract claim, but rather it is founded upon a completely independent

theory of recovery.” Id. The purpose of the doctrine “is to make enforceable ‘gratuitous

promises’ that would ordinarily be unenforceable as ‘unsupported by consideration.” Id.

       Generally, a claim for promissory estoppel can arise where “a party reasonably

relies on a statement of another and materially changes his position in reliance on that

statement.” Rivermont Inn, 113 S.W.3d at 642. To that effect, the required elements to

state a claim for promissory estoppel under Kentucky law are: “(1) a promise; (2) which

the promisor should reasonably expect to induce action or forbearance on the part of the

promisee; (3) which does induce such action or forbearance; and (4) injustice can be

avoided only by enforcement of the promise.” Schlenk, 2016 WL 6836945, at *3. See

also Bergman v. Baptist Hosp. Sys., Inc., 344 F. Supp. 2d 998, 1003 (W.D. Ky. 2004);

McCarthy v. Louisville Cartage Co., 796 S.W.2d 10, 11 (Ky. Ct. App. 1990).

       First, because promissory estoppel “is not intended to provide an alternative to a

breach of contract claim, where a contract exists on the subject matter of the alleged

promise sought to be enforced, a claim for promissory estoppel is not cognizable.” Jan

Rubin, 2007 WL 1035016, at *14 (citing Shane, 200 F. App’x at 404) (affirming the “widely



                                            42
accepted principle that promissory estoppel is applicable only in the absence of an

otherwise enforceable contract” on the subject matter); Davis, 399 F. Supp. 2d at 799

(“[A]n oral promise made prior to the execution of a written agreement that is inconsistent

with the unambiguous terms of the written agreement cannot form the basis of a

promissory estoppel claim.”). Here, the policy endorsement expressly excludes from

coverage “carry-over balances from previous loans or leases.” (Doc. # 48-1 at 75). For

this reason, Plaintiffs’ argument in support of their promissory-estoppel claim that, prior

to entering into their insurance contract, they were led to understand their GAP insurance

coverage extended to carry-over balances from previous loans or leases, fails as a matter

of law. Davis, 399 F. Supp. 2d at 799.

       Furthermore, mere formulaic pleading that a defendant made a promise is

insufficient; rather a complaint must identify a specific promise that the plaintiff relied upon

to his or her detriment. Id.; Kallick v. U.S. Bank Nat’l Ass’n, No. 2:12-cv-106-DLB-CJS,

at *8 (E.D. Ky. Oct. 18, 2012) (unpublished). Additionally, a plaintiff’s “[r]eliance on the

promise must be justified.” Butler v. Progressive Cas. Ins. Co., No. 5:04-cv-84-R, 2005

WL 1009621, at *4 (W.D. Ky. Apr. 25, 2005); FS Invs., Inc. v. Asset Guar. Ins. Co., 196

F. Supp. 2d 491 (E.D. Ky. 2002); McCarthy, 796 S.W.2d at 11.

       In Schlenk, the Court dismissed an employee’s promissory-estoppel claim

because the plaintiff failed to allege a promise with the requisite specificity. Schlenk, 2016

WL 6836945, at *3. Noting that the Schlenk plaintiff “formulaically plead[] that [her

employer] Goodwill made a promise of continued employment, she provide[d] no facts

from which a court could infer who made the promise or the nature or substance of the

promise. Id. The Schlenk plaintiff’s complaint made general references to the existence



                                              43
of both an employee handbook and a progressive discipline policy, but “fail[ed] to allege

any specific content that altered the at-will relationship or qualified as a promise regarding

job security.” Id. Therefore, the Schlenk court found that the complaint failed to allege

sufficient factual content from which a court could draw the reasonable inference that the

defendant was “liable for the claim of promissory estoppel.” Id.

       Likewise, in Butler, the Court granted summary judgment on an employee’s

promissory-estoppel claim because the employee’s reliance on his employer’s alleged

promise was not justified. Butler, 2005 WL 1009621, at *4. The Court found that the

plaintiff could not rely on his supervisors’ statements that he would receive “progressive

discipline before termination” because those oral statements directly contradicted the

company’s written handbook stating that he was an at-will employee. Id. As a result, the

Court concluded that “Mr. Butler’s reliance on this statement was not justified because all

of the written material stated that he was an at-will employee.” Id.

       Here, like the plaintiff in Schlenk, Plaintiffs’ Second Amended Class Action

Complaint fails to allege facts regarding who made the promise or the specific nature or

substance of the promise. Plaintiffs’ Response asserts that “the Arnolds identified the

promise very clearly: GAP insurance coverage without an exclusion of carry-over

balances from previous loans or leases as well as statements that fraudulently induced

them to change their position.” (Doc. # 50 at 32). In support of their argument that they

alleged sufficient facts to support a promise, Plaintiffs point to six paragraphs in their

Second Amended Class Action Complaint (Doc. # 46) as well as a Kentucky Auto Product

Guide apparently published by Safeco-Illinois and attached as an exhibit to Plaintiffs’

Response. (Docs. # 46 at ¶¶ 25-26, 33, 60, 190-92 and 50-7 at 32-33).



                                             44
       However, nowhere in these documents cited by Plaintiffs is there a promise to

provide GAP insurance with no exclusions.          Paragraphs 25 and 26 of the Second

Amended Class Action Complaint identify Plaintiff Jessica Arnold as a licensed,

independent insurance agent with 13 years of experience, including experience selling

insurance on behalf of Defendants; Plaintiffs allege that during her time as an agent,

Plaintiff Jessica Arnold routinely sold GAP insurance “with the understanding that the

GAP insurance offered by the Defendants would pay the difference between the

remaining debt on the customer’s financing and the actual cash value of the motor vehicle

after being declared a ‘total loss.’” (Doc. # 46 at ¶¶ 25-26). Plaintiffs allege no facts,

however, specifying how Plaintiff Jessica Arnold came to have this understanding. The

next paragraph identified by Plaintiff likewise makes a vague reference to Plaintiffs’

“understanding” of coverage without specifying the source of their alleged understanding.

Id. at ¶ 33. The next paragraph relied upon by Plaintiffs asserts that “an agent never

mentioned the exclusion.” Id. ¶ 60. However, Plaintiffs fail to offer any authority to support

their assertion that an agent’s alleged failure to “mention” policy exclusions constitutes

the requisite promise to satisfy the first element of a promissory-estoppel claim.

       Finally, Plaintiffs point to their bad-faith allegations in Count IX of the Second

Amended Class Action Complaint, where they assert:

       190. Under the terms of their policies, the Plaintiffs and the proposed class
       were led to believe the Defendants, under the GAP insurance coverage and
       during the course of a valid claim, would pay the difference between the
       actual value of the automobile and the amount still owed on the vehicle
       when a total loss occurred.
       191. This was how the Defendants explained the GAP insurance coverage
       to their agents and how they marketed and advertised the policy to the
       general public.



                                             45
       192. Further, the Kentucky Essential Personal Auto Policy, offered to the
       potential consumer by the Defendants, outlined all coverage terms,
       conditions, and exclusions that would ever apply to a Kentucky auto policy.

(Doc. # 46 at ¶¶ 190-192). These vague allegations still fall short of alleging facts

regarding who made the promise or the specific nature or substance of the promise.

Further, these allegations fail to identify a promise of “GAP insurance coverage without

an exclusion of carry-over balances from previous loans or leases” or otherwise identify

with any specificity “statements that fraudulently induced [Plaintiffs] to change their

position.” (Doc. # 50 at 32).

       Plaintiffs also point outside the pleadings to a Kentucky Auto Product Guide

apparently published by Safeco-Illinois and attached as an exhibit to Plaintiffs’ Response.

(Doc. # 50-7 at 32-33). However, even considering this document, Plaintiffs still fail to

demonstrate that Defendants promised to provide GAP coverage with no exclusions. The

product guide does not specifically list “GAP insurance,” but does list “New Vehicle

Replacement” and “Auto Loan/Lease Coverage.” (Doc. # 50-7 at 32-33). The “New

Vehicle Replacement” section specifically notes that coverage is “subject to certain

limitations.” Id. at 32. Likewise, the portion of the Kentucky Auto Product Guide that

addresses “Auto Loan/Lease Coverage” specifically notes that there are exceptions to

coverage. See (Doc. # 50-7 at 33). This paragraph includes a statement that “[c]overage

does not apply to overdue payments, penalty charges assessed for excessive mileage or

excessive wear and tear, etc.” Id. (emphasis added). As set forth supra in Section

III.A.2.e, the language is clearly non-exhaustive.

       In sum, nowhere does Safeco-Illinois represent that the coverage at issue was

offered “without an exclusion of carry-over balances from previous loans or leases.” (Doc.


                                            46
# 50 at 32). Nor do Plaintiffs point to any specific language or otherwise provide factual

support for their claim that Defendants published “statements that fraudulently induced

[Plaintiffs] to change their position.” Id. Plaintiffs have failed to identify the requisite

promise—the first element of the promissory-estoppel claim—and therefore their claim

fails as a matter of law.

       In addition to failing to allege facts identifying the requisite promise, Plaintiffs also

failed to allege facts to support a finding that their alleged reliance was justified. Just as

in Butler, reliance on this purported promise was not justified because it directly conflicted

with the written language of the policy endorsement as well as the language of the

Kentucky Auto Product Guide, which notified Plaintiffs that the coverage was subject to

exclusions. Butler, 2005 WL 1009621, at *4. Further, as Plaintiff Jessica Arnold alleges

that she is an insurance agent with 13 years of experience and familiarity with the sale of

insurance policies, see (Doc. # 46 at ¶ 25), it strains logic to assert that she justifiably

relied upon a belief that her specific policy endorsements contained no additional

exclusion language aside from what was generally available in a product guide—

particularly when the product guide cited by Plaintiffs clearly communicated that additional

exclusions applied. (Doc. # 50-7 at 32-33). Accordingly, because Plaintiffs failed to

identify either a promise or justifiable reliance on a promise, their promissory-estoppel

claim fails as a matter of law and Defendants’ motion for judgment on the pleadings is

granted as to Count XI.

                      o.     Whether Plaintiffs failed to state a claim for violation of
                             the Kentucky UCSPA (Count XII)

       Finally, Defendants argue that they are entitled to judgment on the pleadings as to

Plaintiffs’ statutory-bad-faith claim for violation of the Kentucky Unfair Claims Settlement

                                              47
Practices Act (“UCSPA”) (Count VI) “for the same reasons the bad faith and KCPA claims

fail.” (Doc. # 49 at 23-24). Specifically, Defendants assert that—just as with a common-

law-bad-faith claim—under Kentucky law, an insurer must be contractually obligated to

pay the claim under the terms of the policy in order to be liable under a statutory-bad-faith

claim. Id. See Demetre, 527 S.W.3d at 26 (“The gravamen of the UCSPA is that an

insurance company is required to deal in good faith with a claimant, whether an insured

or a third-party, with respect to a claim which the insurance company is contractually

obligated to pay.”) (emphasis added). Here, because Defendants were not contractually

obligated to pay for carry-over balances from previous loans or leases pursuant to the

express language of the policy endorsement, see supra Section III.A.2.j, Plaintiffs’ claim

fails as a matter of law, and Defendants’ motion for judgment on the pleadings as to

Plaintiffs’ statutory-bad-faith claim (Count XII) is granted.

       B.     Plaintiffs’ Cross-Motion to Stay Pending Discovery

       In response to Defendants’ joint Motion to Dismiss and for Judgment on the

Pleadings (Doc. # 49), Plaintiffs filed a Cross-Motion to Stay proceedings to allow time

for fact discovery regarding, inter alia, the legal relationship between Defendants Safeco-

Illinois and Liberty Mutual. (Doc. # 51 at 9-13). However, as each of Plaintiffs’ claims

against both Defendants fail as a matter of law, see supra Sections III.A.2.c-o, Plaintiffs’

Cross-Motion to Stay (Doc. # 51) is denied as moot.

       C.     Defendants’ Motion for Sanctions

       Finally, the Court will turn to Defendant Liberty Mutual’s Motion for Sanctions.

(Doc. # 52). The Motion arises from the August 17, 2018 telephonic conference held by

the Court to discuss four pending motions in this matter: Defendants’ (First) Motion for



                                             48
Judgment on the Pleadings (Doc. # 23); Plaintiffs’ (First) Motion to Stay (Doc. # 37),

Plaintiffs’ Motion for Leave to Amend the First Amended Complaint (Doc. # 38), and

Defendants’ Motion to Strike (Doc. # 41). Following the conference, the Court entered an

Order granting leave for Plaintiffs to amend the complaint “to the extent that Plaintiffs seek

to name the proper party and amend the allegations of Count Two.” (Doc. # 45). The

Court denied the other pending motions, and provided that Defendants may renew their

Motion for Judgment on the Pleadings after the filing of Plaintiffs’ Second Amended

Complaint. Id. Plaintiffs filed their Second Amended Class Action Complaint on August

31, 2018, substituting Safeco Insurance Company of Illinois (“Safeco-Illinois”) for the

previously-named Safeco Insurance Company of America (“Safeco-America”), and

adding more specific allegations to the “Fraud and Misrepresentation” claim (Count II).

See (Doc. # 46) (highlighting changes and amendments in bold typeface). Otherwise,

the allegations were identical to the First Amended Complaint.

        Liberty Mutual asserts that, following its telephonic conference with the parties, the

Court “allow[ed] Plaintiffs to amend their complaint to substitute Safeco-Illinois in place

of” both Safeco-America and Liberty Mutual and, therefore, that by only substituting

Safeco-Illinois in place of Safeco-America, and keeping Liberty Mutual in the case

Plaintiffs acted “contrary to the Court’s order.” (Doc. # 49 at 6). Liberty Mutual urges the

Court to impose Rule 11 sanctions based upon the violation of the Court’s Order by

Plaintiffs’ counsel. (Doc. # 52 at 9). Defendant further asserts that Rule 11 sanctions are

appropriate because Plaintiffs have no factual basis to support their claims against Liberty

Mutual because Safeco-Illinois was the entity that issued the insurance policy at issue in

this litigation. Id. at 5.



                                              49
       Rule 11 of the Federal Rules of Civil Procedure provides that by presenting a

pleading or written motion to the Court, an attorney certifies that, among other things, “the

factual contentions [made therein] have evidentiary support or, if specifically so identified

will likely have evidentiary support after a reasonable opportunity for further investigation

or discovery.” Fed. R. Civ. P. 11(b)(3). If counsel violates Rule 11, after giving notice

and a reasonable opportunity to respond “the court may impose an appropriate sanction

on any attorney, law firm, or party that violated the rule or is responsible for the violation.”

Id. at 11(c)(1). In reviewing a Rule 11 motion, courts employ an “objective standard.”

Mann v. G & G Mfg., Inc., 900 F.2d 953, 958 (6th Cir. 1990). Courts have broad discretion

in determining whether Rule 11 sanctions are appropriate.             See Ridder v. City of

Springfield, 109 F.3d 288, 298 (6th Cir. 1997); Mann, 900 F.2d at 958.

       Here, the Court finds that Rule 11 sanctions are not appropriate. The Court notes

that, aside from exchanging Rule 26(a)(1) disclosures, the parties have not had a

meaningful opportunity to conduct discovery. Plaintiffs have not had an opportunity to

propound interrogatories or otherwise confirm the relationship between Liberty Mutual

and Safeco-Illinois aside from publicly-available information and the policy itself. While

the Court determined that Plaintiffs’ legal theories failed as a matter of law, there is

insufficient evidence that sanctions are warranted. The Court finds that Liberty Mutual

has failed to demonstrate that Plaintiffs’ counsel acted unreasonably in believing

discovery could have shown Liberty Mutual had a hand in marketing the coverage at issue

or otherwise was potentially responsible for the alleged claims-handling practices at

issue, particularly when Liberty Mutual’s name was referenced in policy documents as




                                              50
well as Safeco advertising materials and Liberty Mutual claims representatives appear to

have handled Plaintiffs’ claim at least in part. See (Doc. # 54 at 6-10, 13).

       Moreover, the Court finds that Liberty Mutual overstates the scope of the Order

granting Plaintiffs’ request for leave to amend. There is evidence that Plaintiffs’ Motion

to Amend was directed at having named the wrong Safeco entity. See, e.g., (Doc. # 52-

1 at 3). Neither the Court’s Minute Entry Order for the August 17, 2018 Telephone

Conference nor the Court’s review of the unofficial transcript of the proceedings show that

the Court specifically required Plaintiffs to substitute Safeco-Illinois for both Defendants.

See (Doc. # 45). Rather, the Court’s Order granted Plaintiffs’ request for leave to amend

“to the extent that Plaintiffs seek to name the proper party and amend the allegations of

Count Two” and denied the remaining motions without prejudice. Id. See also (Doc. #

38 at 10) (stating that “the Arnolds now seek to add Safeco-Illinois as a new party to this

case”). Dismissal of Liberty Mutual was not expressly discussed. Based upon this

unintended ambiguity, it is not clear that Plaintiffs acted in violation of the August 17, 2018

Order. Without more, the Court declines to exercise its discretion to impose sanctions.

       Plaintiffs in turn argue that “[b]ecause Liberty Mutual is taking such a bizarre

position, has bombarded Plaintiffs’ counsel with harassing emails and threats, and

intentionally misstates what occurred during the Court’s telephone conference, the

Plaintiffs request that the Court . . . in turn, impose the appropriate Rule 11 sanctions in

favor of Plaintiffs.” (Doc. # 54). Due to the ambiguity caused by the parties’ arguments

at the August 17, 2018 Telephone Conference, the Court likewise declines to exercise its

discretion to impose Rule 11 sanctions on counsel for Liberty Mutual.




                                              51
       Finally, the Court notes that each sides’ request for sanctions fails on procedural

grounds. Liberty Mutual asserts without support—despite attaching extensive

communications with opposing counsel—that it served Plaintiffs with its Motion for

Sanctions in compliance with Rule 11(c)(2), but both parties fail to actually show that they

served one another at least 21 days before making their request to the Court in

compliance with the Rule. See also Reed v. Ind. Ins. Co., No. 10-CV-13247, 2010 WL

6778868, at *4 (E.D. Mich. Dec. 23, 2010) (denying motion for Rule 11 sanctions for

failure to comply with procedural requirements when movant “failed to show that it served

a Rule 11 motion on Plaintiffs at least 21 days before making its request to the Court.”).

Accordingly, the parties’ requests for sanctions are denied.

IV.    CONCLUSION

       Accordingly, for the reasons stated herein, IT IS ORDERED as follows:

       (1)    Defendants’ joint Motion to Dismiss and for Judgment on the Pleadings

(Doc. # 49) is GRANTED;

       (2)    Plaintiffs’ Cross-Motion to Stay (Doc. # 51) is DENIED;

       (3)    Defendant Liberty Mutual’s Motion for Sanctions (Doc. # 52) is DENIED;

       (4)    Plaintiffs’ Second Amended Class Action Complaint is DISMISSED and

STRICKEN from the Court’s active docket; and

       (5)    Judgment shall be entered contemporaneously herewith.

       This 28th day of May, 2019.




                                            52
